DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the claim 8, the recitation of “having a medium volume or more for absorbing 20 cc or more of urine” is unclear. 
 Examiner cannot determine if the “volume” refers to the absorption capability of the incontinence pad or an empty space (e.g. chamber) within the incontinence pad. 
Additionally, it the scope of the excretory opening in unclear. The claim refers to a section corresponding to an excretory opening, but it is unclear if the scope of the excretory opening extends to a body orifice of if the excretory opening is part of the article.  Examiner believes that Applicant intends to claim a section of the article that would be positioned directly under an excretory opening of a user when the article is worn by the user.
Claims 9-14 are rejected at least for depending from Claim 8 and thus incorporate the indefinite subject matter of Claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2012/0226250) in view of Becker et al. (US 2004/0162536).
With reference to claim 8, Sato et al. (hereinafter “Sato”) discloses Sato discloses an absorbent article (Fig. 1) in which an absorber (40) is interposed between a surface sheet (11, which is the top layer of topsheet 10) and a backsheet (30),
the surface sheet (11) is formed by applying a water repellent ([0050] and [0058]-[0059], where an oily skin care agent can be applied to the surface sheet) to a spunlace non-woven fabric ([0066] “nonwoven fabric prepared by ... hydroentangling”) containing 100 wt% of cotton fiber ([0067]),
The surface sheet includes a large number of openings (20) penetrating obverse and reverse surfaces (figure 12) and are formed in a section corresponding to an excretory opening of a user when the absorbent article is worn by the user (topsheet 10 extends the entire length of the article, see Fig. 1, thus necessarily having a section configured to be adjacent to an excretory opening of the user).
Sato also discloses that the sheet materials forming a lower nonwoven fabric (i.e., absorber side surface of the surface sheet) may be any of sheet materials 
Additionally, Sato discloses the heat-fusible fiber sheet (12) and the surface sheet (11) are partially bonded to each other at a large number of bonds (13) at an interval in the widthwise direction (figure 3) in [0033] and that a recessed groove (20) is recessed from an outer surface side of the surface sheet to the absorber is formed close to the adhesive portions (13) as shown in annotated figure 2 below. Sato also discloses that this layer if obtained via heat and pressure (i.e., compression) as set forth in [0063].
[AltContent: arrow][AltContent: arrow][AltContent: textbox (compressed groove)]
    PNG
    media_image1.png
    721
    1157
    media_image1.png
    Greyscale
 


Sato does not explicitly teach that the bonded portions utilize adhesive and that wherein the absorbent article is an incontinence pad having a volume sufficient to absorb 20cc or more of urine. 
With respect to the use of adhesives, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Sato with adhesive because Sato discloses that the means for bonding the fibers is not particularly limited and Sato specifically names the use of binders [0066] which is a broader disclosure of materials which would ultimately include adhesives. 
With respect to the volume claimed, Sato discloses that the absorbent article is a diaper, which can broadly be interpreted as an incontinence pad since diapers can catch urine or feces discharged inadvertently.
 Becker discloses that baby diapers can absorb up to 300ml (equivalent to 300cc, [0002]). 
One of ordinary skill in the art at the time of the invention would therefore be guided to make the Sato diaper having absorbencies in the range disclosed by Becker so as to better prevent leakage.
As to claim 9, Sato discloses an absorbent article wherein the compressed groove is formed between adjacent adhesive portions as shown in annotated figure 2 above. 



As to claim 11, Sato discloses an adhesive that is intermittently applied within a predetermined region and/or applied over an entire surface (C) in the adhesive portions as set forth in [0068] and as shown in figure 2. 
With reference to claim 12, see the rejection of claim 8.
The adhesive portions (13) are considered to be formed in a range including the section corresponding to the excretory opening in the longitudinal direction of the absorbent article as the adhesive portions are formed throughout the extent [0034] of the topsheet (10), which extends the entire length of the article, see Fig. 1, thus necessarily including the section corresponding to the excretory opening in the longitudinal direction of the absorbent article. 
With reference to claim 13, see the rejection of claims 8 and 11.
The adhesive portions (13) are formed throughout the extent [0034] of the topsheet (10), which extends the entire length of the article, see Fig. 1, thus necessarily including a plurality of regions linearly extending along the longitudinal direction of the absorbent article and formed at an interval in the widthwise direction as shown in figure 2.
The compressed grooves may also be considered as formed in a pattern in which a recess and a protrusion are repeated in the widthwise direction of the absorbent article as shown in annotated figure 2 above where compressed grooves/protrusions (14) alternate with each other. See also [0034].

The difference between Sato and claim 14 is the provision that a second adhesive portion is formed in a region overlapping the adhesive portions in a thickness direction of the absorbent article between the heat-fusible fiber sheet and the absorber. 
While Sato does not explicitly recite a second adhesive, one of ordinary skill in the art at the time of the invention would have motivated to provide the article of Sato with a second bonding means, which could reasonably include adhesive, because Sato discloses that the layer of the article may be bonded together using both a binder and thermal bonding [0066] thereby setting forth the knowledge in the art to provide the layers with a double bonding means.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nomoto et al. (US 10,092,463) discloses a relevant nonwoven topsheet with a plurality of ridge and groove parts.
Orr et al.  (US 2017/0258647) discloses a relevant three dimensional substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781